Citation Nr: 1234308	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left knee injury with chondromalacia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training from May 1989 to November 1989 and he performed active military service from November 1990 to July 1991.  He is a Persian Gulf War veteran. 

This matter arises to the Board of Veterans' Appeals (Board) from June 2007 and February 2008-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied an increased rating for residuals of a left knee injury with chondromalacia (see claims files, Vol 5).  The June 2007 decision also denied service connection for left knee arthritis, and, although the Veteran's February 2008 notice of disagreement does not mention the denial of service connection for left knee arthritis, because he seeks greater compensation for left knee pain, service connection for left knee arthritis must be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

The Board remanded the left knee rating and other issues in August 2009.  In May 2011, the Board adjudicated all other issues on appeal, but again remanded the left knee rating.  


FINDINGS OF FACT

1.  Left knee arthritis is substantiated by X-rays.  

2.  Slight left knee instability is shown.  

3.  Competent evidence of functional impairment caused by painful left knee motion and swelling has been submitted.  

4.  During the appeal period, left knee range of motion in flexion has not been less than 115 degrees; range of motion in extension has not been less than zero degrees.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a schedular rating greater than the 10 percent already assigned for left chondromalacia patella with painful motion are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).

2.  For the entire appeal period, the criteria for a separate 10 percent schedular rating for slight left knee instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has completed all remand actions.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in March 2007.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports and Social Security Administration (SSA) records.  The claimant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Service-connected left knee chondromalacia patella has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5099-5014.  Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of the affected parts, as arthritis, degenerative (in other words, as degenerative arthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2011).  During the appeal for a higher left knee rating, a question has been raised concerning service connection for left knee-joint traumatic arthritis.  In the analysis below, that question will be answered in the affirmative.

The Veteran reportedly jumped from a truck and injured the left knee in February 1991 during active military service.  He separated from active military service in July 1991 and filed a claim for residuals of a left knee injury (see claims files, Vol 1).  According to an October 1991 VA examination report, there was a popping sound during movement of the left knee, although X-rays were normal and knee pains had resolved (see claims files, Vol 1).  In November 1991, the RO granted service connection and a zero percent rating under Diagnostic Code 5257 for residuals of a left knee injury.  

A private medical report showed a chronically painful left patellar tendonitis in May 1992.

In October 1993, the Veteran reported intermittent left knee pain and requested an increased rating.  A March 1994 VA Gulf War Registry examination report notes chronic left knee pain, but no diagnosis is offered (see claims files, Vol 3).  An April 1994 VA compensation examination report reflects that the left knee was normal with full range of motion.  X-rays were normal.  In September 1994, the RO denied an increased rating.  The Veteran appealed that decision.  

A September 1996 VA compensation examination report contains findings similar to the April 1994 report.  In August 1997, the Veteran testified concerning sharp left knee pains with instability.  In July 1998, the Board denied a compensable rating (see claims files, Vol 2).  

The Veteran reported a worsening of his left knee pain during a hearing in July 1999.  An August 1999 VA out-patient treatment report notes left knee pain with questionable degenerative joint disease.  

In October 1999, the RO denied a compensable rating and the Veteran again appealed.  In April 2002, the Veteran testified before a Veteran's law judge that he had significant left knee pains as a mail carrier.  He testified that he felt crepitus and popping frequently and that he was told that he had early degenerative joint disease in that knee joint.  In September 2002, the Board denied a compensable rating for a left knee disability (see claims files, Vol 4).  In November 2003, the Board denied a motion for reconsideration of that decision.  

In April 2004, the Veteran requested an increased rating for the left knee.  An April 2004 VA orthopedic compensation examination report reflects complaints of left knee swelling, locking, and pain.  He currently received left knee physical therapy at Little Rock VA Medical Center.  While pain-free flexion was to 110 degrees with slight crepitance, pain-free extension was limited to 10 degrees and he walked with a slight limp.  

In May 2004, the RO granted a 10 percent rating for the left knee under Diagnostic Code 5299-5257.

In November 2006, the Veteran requested an increased rating for the left knee and he requested service connection for arthritis of the left knee.  He submitted a November 2006 private magnetic resonance imaging study (MRI) that showed patellar edema and mild medial collateral ligament strain.  A small fragment seen near the patella likely reflected post-traumatic changes.  Mild chondromalacia was shown.  There was no joint effusion or popliteal cyst.  

Another November 2006 private medical report notes that the Veteran received a steroid injection and also notes a patellar tracking abnormality at the femoral joint. 

According to a December 2006 VA physical therapy consultation report, left knee pain was constant.  The diagnosis was internal derangement of the knee.  The report notes slight puffiness at the joint line; slight looseness, laterally; tight hamstrings at 65 degrees; and, the use of a knee brace at work.  Range of motion was within normal limits.  The assessments were: suspected minor plica irritation; positive test for meniscal tear; and, positive test for lateral-collateral instability.  

A March 2007 VA orthopedic compensation examination report reflects the use of ibuprofen, Naprosyn(r), or Advil(r), for knee pains.  The left knee precluded stair climbing, prolonged standing and walking, and squatting, running, or kneeling.  Range of motion was from zero to 115 degrees with no additional functional loss after repetition.  But, the examiner did relate that the knee is "quite painful on motion."  The examining physician did not detect any instability.  The diagnosis was residuals of left knee injury with chondromalacia.

In June 2007, the RO denied an increased rating for the left knee and also determined that arthritis of the left knee "remains denied" although the arthritis claim had not previously been addressed in an RO rating decision.  The RO recoded the service-connected residuals of left knee injury with chondromalacia under Diagnostic Code 5099-5014.  

A December 2007 VA compensation examination report reflects a diagnosis of bilateral chondromalacia patella, symptomatic on the left.  Both knees exhibited grinding.  The Veteran described flare-ups and painful motion.  X-rays were normal.  Range of motion was from zero to 120 degrees.

A December 2007 VA consultation report notes that the Veteran wore a DonJoy brace on the left lower extremity.  A December 2007 VA MRI study is consistent with patellar tracking abnormalities with lateral subluxation.

As noted in the introduction, in a February 2008 rating decision, the RO denied an increased rating for the left knee. 

A November 2008 VA out-patient treatment report contains an assessment of degenerative joint disease of the knees.  Another November 2008 VA out-patient treatment report notes a stiff left knee that is difficult to hyperextend. 

A March 2009 VA X-ray report notes a history of unstable knees with trauma.  Degenerative spurring was seen along the left patella.  An April 2009 VA MRI study notes continued complaints of instability.  The study showed minimal increased degeneration, edema, and a ganglion cyst suggesting a cartilage tear.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge that his floating left kneecap dislocates from its normal track and grinds on the knee joint.  He testified that he wears a brace to keep the kneecap in place and he has some arthritis in that knee.  He testified that the left knee is painful when walking and climbing.  

A July 2009 VA consultation report, authored by a physician, notes recent X-ray and MRI studies and offers an assessment of "chronic left knee pain with clinical findings consistent with patellofemoral arthritis with malalignment."  A July 2009 VA orthopedic surgery consultation report notes that the left knee was stable and had range of motion from zero to 135 degrees.  Aggressive icing of the knee was recommended. 

In October 2009, the RO received SSA records.  These reflect that the Veteran is disabled from employment due to anxiety and mood disorders.  The left knee disability is not mentioned in the SSA decision dated in May 2009.

An October 2009 VA compensation examination report reflects that the physician reviewed the pertinent medical history.  The physician noted that minimal patellofemoral arthritis was previously shown.  The physician offered a diagnosis of left knee patellofemoral pain syndrome with chondromalacia patella.  The physician noted that there was no instability and no non-union.  There was no additional functional impairment.

A November 2011 VA compensation examination report reflects range of motion from zero to 115 degrees.  The examining physician stated that left knee swelling produced additional functional loss.  Left lower extremity strength was full.  Although the examiner found no posterior or medial-lateral instability, she/he failed to address whether anterior instability (Lachman's test) is shown.  The physician reported that the Veteran never had a meniscus condition, nor was arthritis documented in the claims folders.  The physician concluded that the left knee does not impact the Veteran's ability to work. 

The medical evidence set forth above contains evidence both for and against a finding of arthritis and both for and against a finding of instability in the left knee.  The Veteran's treating physicians and therapists have offered details supporting their findings and they have based their conclusions on the correct facts.  Therefore their opinions will be accorded substantial weight, even concerning controverted matters.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

It must also be noted that VA and private physicians offering medical opinions are nothing more or less than expert witnesses.  Nieves, supra.  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has expressly rejected a rule that the opinions of private treating physicians are entitled to presumptively [emphasis added] greater weight in evaluating veterans' claims.  Id. at 473. 

In accord with this guidance, the probative value of the most recent (November 2011) VA compensation examination report is diminished because of the erroneous facts reported therein.  The examining physician noted, erroneously, that the Veteran never had a meniscus condition.  This is inconsistent with the December 2006 VA physical therapy report that notes a positive test for meniscal tear.  The November 2011 examining physician also erroneously noted that arthritis was not documented in the claims folders.  This is inconsistent with July 2009 VA consultation report that confirmed patellofemoral arthritis, based on X-rays and an MRI study. 

Concerning the existence of arthritis of the left knee joint, it must be noted that in April 2002, the Veteran competently testified before a Veteran's law judge that he was told that he had early degenerative joint disease in the left knee joint.  This testimony carries probative weight because it supports a diagnosis offered by a medical professional.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Supporting the Veteran's testimony are the following diagnoses offered by medical professionals: an August 1999 VA out-patient treatment report mentions questionable degenerative joint disease; a November 2006 private MRI showed a small fragment seen near the patella that likely reflected post-traumatic changes; a November 2008 VA out-patient treatment report contains an assessment of degenerative joint disease of the knees; a July 2009 VA consultation report, authored by a VA treating physician, mentions recent X-ray and MRI studies and offers an assessment of "chronic left knee pain with clinical findings consistent with patellofemoral arthritis with malalignment"; and, an October 2009 VA compensation examination report notes that minimal patellofemoral arthritis was previously shown.  

Because degenerative joint disease and arthritis have been substantiated by X-rays, the Board will resolve any remaining doubt in favor of the Veteran and find that it is at least as likely as not that left knee arthritis is shown.  Taking all manifestations of the left knee disability into consideration, it can be concluded that during the appeal period, the service-connected left knee has been manifested by painful motion with X-ray evidence of arthritis, recurring swelling, and slight lateral instability.  During the appeal period, left knee range of motion has not been to less than 115 degrees of flexion or to less than zero degrees of extension.  

Although the left knee disability has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5099-5014, under Diagnostic Code 5260 limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).  While the criteria for a compensable rating for limited motion in flexion are not more nearly approximated, as noted above, according to 38 C.F.R. § 4.59, a painful joint is entitled to at least the minimum compensable rating available for that joint.  This principle is also set forth by the Court in DeLuca, supra, and in VAOPGCPREC 9-98. 

The rating schedule also sets forth that degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Note: the diseases listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 through 5024 (2011). 

Although it appears that the criteria for a 10 percent rating for painful limitation of motion under Diagnostic Code 5003 are met in this case, it must be remembered that the RO has already assigned a 10 percent rating.  Therefore, after considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim for a schedular rating greater than the 10 percent already assigned for limitation of motion of the left knee, also characterized as left knee chondromalacia.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Turning to consideration of a rating for lateral instability, where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97.  

A December 2006 VA physical therapy consultation report shows slight looseness in the left knee joint, upon manipulation, which, as set forth in that report, is a positive test for lateral-collateral instability.  Secondly, a December 2007 VA MRI study shows lateral subluxation, and thirdly, the Veteran often reported left knee instability during the appeal period.  On the other hand, several compensation examiners have reported that instability is not shown.  

The Veteran's lay evidence of instability must carry some weight.  This is because lay statements are competent evidence with regard to descriptions of symptoms of disease, disability, or an injury, such as instability.  38 C.F.R. § 3.159.  The lay evidence must also carry weight because it supports a diagnosis offered by a medical professional.  Jandreau, supra. 

Resolving any remaining doubt on the existence of left knee instability in favor of the Veteran, the Board finds that it is at least as likely as not that instability of the left knee joint is shown.  As for the correct rating to assign for instability, under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).  In this case, because any lateral instability is not shown to be moderate or greater, the criteria of 10 percent schedular rating for instability are more nearly approximated and the criteria of a 20 percent or greater schedular rating are not more nearly approximated.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise concerning the assignment of a separate 10 percent rating for left knee instability.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A separate 10 percent rating for left knee instability will therefore be granted. 

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In July 2007, the Veteran requested an extra-schedular rating due to all service-connected disabilities.  He reported that his service-connected disabilities caused numerous absences from work. 

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, the left knee disability does not present such an exceptional or unusual disability picture that the award of an extra-schedular disability rating would be in the interest of justice.  This is so because in November 2011, a VA physician opined that the left knee does not impact the Veteran's ability to work.  

Additionally, if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the claimant has requested TDIU.  In April 2010, the RO granted TDIU effective March 4, 2009, and the claimant has not disagreed with that effective date. 

In this case, the left knee disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

ORDER

A schedular rating greater than the 10 percent already assigned for left chondromalacia patella with painful motion is denied.  

For the entire appeal period, the criteria for a separate 10 percent schedular rating for slight left knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


